89 N.Y.2d 825 (1996)
675 N.E.2d 1222
653 N.Y.S.2d 270
In the Matter of Robert A. Straniere, Individually and as Assemblyman of the 61st Assembly District of New York, et al., Appellants,
v.
Sheldon Silver, as Speaker of the State Assembly, et al., Respondents.
Court of Appeals of the State of New York.
Argued October 16, 1996.
Decided November 14, 1996.
Robert A. Straniere and Eric N. Vitaliano, Staten Island, pro se, and Raymond A. Fasano, Staten Island, for Robert A. Straniere and another, appellants.
Weil, Gotshal & Manges, L. L. P., New York City (Steven Alan Reiss, David Jason Lender and Jacqueline Haberfeld of counsel), for respondents.
Concur: Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK.
Order affirmed, with costs, for the reasons stated in the opinion by Justice Thomas E. Mercure at the Appellate Division (218 AD2d 80).